United States District Court

Northern District of California

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JAMES C. McCURDY, Case No.18-CV-06232-BLF (PR)
Plaintiff, ORDER GRANTING MOTION FOR
FOURTH EXTENSION OF TIME
Me TO FILE OPPOSITION
L. THOMAS.
Defendant. (Docket No. 29)

 

 

Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
42 U.S.C. § 1983 against a medical official at Pelican Bay State Prison (“PBSP”).
On March 28, 2019, the Court issued an order of service directing Defendant to file a
dispositive motion. (Docket No. 8.) On July 30, 2019, Defendant filed a motion for
summary judgment. (Docket No. 15.)

On November 22, 2019, Plaintiff filed a motion for a fourth extension of time for at
least 30 days from the current deadline to file an opposition (Docket No. 29.). Defendant

has filed a statement of non-opposition to the motion. (Docket No. 30.).

Order Granting Ext. of Time to File Opposition
PRO-SE\BLF\CR.18\06232.McCURDY_eot.4th-opp

 
United States District Court
Northern District of California

 

 

Good cause appearing Plaintiff's motion is GRANTED. Plaintiff shall file an
opposition to Defendant’s motion for summary judgment no later than 28 days from the
date this order is filed. This being Plaintiffs fourth request for an extension of time, no
further extensions of time shall be granted.

This order terminates Docket No. 29.

IT IS SO ORDERED.

Dated: yas, DI 4

 

United States District Judge

Order Granting Ext. of Time to File Opposition 2
PRO-SE\BLF\CR. 18\06232.McCURDY_eot.4th-opp

 
